Citation Nr: 1748451	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome and arthritis of the right knee status-post arthroscopic debridement.

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome and arthritis of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent for right shoulder sprain with degenerative changes.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine.

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with undifferentiated somatoform disorder, adjustment disorder and depressed mood.  

6.  Entitlement to an initial compensable rating for bilateral pes planus.

7.  Entitlement to an initial compensable rating for photophobia. 

8.  Entitlement to service connection for a right ankle disorder.

9.  Entitlement to service connection for blepharitis.  

10.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1999 to November 2003, from July 2004 to November 2005, and from August 2008 to March 2011.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the March 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran and his spouse testified before the undersigned during an April 2017 Central Office Board hearing, the transcript of which is included in the record and has been reviewed.

Further, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the April 2017 Board hearing, the issue of unemployability was raised by the testimony of both the Veteran and his spouse.  In light of the Court's holding in Rice, the Board considers the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue on appeal.

The issues of (1) an initial rating in excess of 10 percent for patellofemoral syndrome and arthritis of the right knee status post arthroscopic debridement; (2) an initial rating in excess of 10 percent for patellofemoral syndrome and arthritis of the left knee; (3) an initial rating in excess of 10 percent for right shoulder sprain with degenerative changes; (4) an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine; (5) an initial compensable rating for bilateral pes planus; (6) an initial compensable rating for photophobia; (7) service connection for a right ankle disorder; (8) service connection for blepharitis; and (9) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the weight of the evidence demonstrates that the Veteran's PTSD with undifferentiated somatoform disorder, adjustment disorder and depressed mood has been manifested symptoms resulting in occupational and social impairment with deficiencies in most areas including work, judgment, thinking, and mood.

2.  For the entire initial rating period on appeal, the Veteran's psychiatric symptoms have not resulted in total social and occupational impairment.


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a disability rating of 70 percent, but no higher, for PTSD with undifferentiated somatoform disorder, adjustment disorder and depressed mood have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 

The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 
38 C.F.R. § 4.14 (2017). 

The Veteran's PTSD with undifferentiated somatoform disorder, adjustment disorder and depressed mood is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). 
Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this case, the Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411 for the entire initial rating period on appeal.  A 50 percent disability rating requires evidence of the following: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2017).

The criteria for a 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.). 

The criteria for a 100 percent rating are:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
38 C.F.R. § 4.130, Diagnostic Code 9411. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).   GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran submitted his substantive appeal to the Board prior to August 11, 2014, the DSM-5 is not applicable to this case.  

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board recognizes that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2017).


Rating Analysis for PTSD

The Veteran maintains that his service-connected PTSD disability is more severe than what is contemplated by the currently assigned 50 percent rating. 

The evidence includes an April 2011 VA psychiatric examination.  During the evaluation, it was noted that the Veteran was injured in February 2009 when another soldier was playing with a 3B Green laser beam.  The laser beam hit
the Veteran in his eyes, and a few days later, the Veteran developed significant
photophobia.  He also developed headaches.  The Veteran reported difficulty coping with light and pain whenever he was in bright settings.  The Veteran also indicated that he was unable to work as a result of his continuing photophobia and wore dark sunglasses during the April 2011 examination.  The examiner indicated that the Veteran endorsed multiple symptoms of PTSD and the symptoms overlapped with his eye injury and his symptoms of depression.  The Veteran reported difficulty falling asleep and difficulty remaining asleep.  He also had a history of non-specific and specific nightmares about his combat exposure.  Moreover, it was noted that the Veteran had become "increasingly socially avoidant" and spent most of his time at home.  When in public, he was watchful, wary, and suspicious of people around him.  The Veteran reported that he invariably sat with his back to the wall in public places and was easily startled by loud noises, sudden movements, or certain smells.  The Veteran also avoided watching media information concerning wars and violence.  The Veteran reported difficulty with concentration and depression as a result of the injury to his eyes.  The VA examiner noted that the Veteran's depressive symptoms included intermittent depressed mood, intermittent crying, irritability, social isolation, difficulty concentrating, feelings of inadequacy, diminished energy level, and diminished interest in his usual activities.  Upon mental status examination, the Veteran's mood and affect were sad and anxious.  The Veteran was not acutely suicidal, homicidal, violent, psychotic, manic, hypomanic, obsessive or compulsive.  

The April 2011 VA examiner indicated that the Veteran's psychiatric disorder was complicated for many reasons.  In this regard, the examiner assigned a primary diagnosis of chronic PTSD.  The Veteran's secondary diagnosis was noted as undifferentiated somatoform disorder.  The examiner noted that it was beyond the purview as a psychiatrist to determine the extent of his eye injury, if any.  There was conflicting data about whether or not the Veteran suffered a significant eye injury and whether or not he continued to suffer from a possible eye injury.  The examiner indicated that a determination concerning whether or not the Veteran was being misleading or untruthful could not be made and there was no clear evidence to support that possibility.  Thus, undifferentiated somatoform disorder was an appropriate diagnosis because the Veteran continued to focus upon his physical complaints when there was no clear and obvious supporting medical data as a basis for his complaint.

The third diagnosis noted by the April 2011 VA examiner was adjustment disorder with depressed mood.  Although the examiner indicated that the Veteran was not organically depressed, he was depressed due to several factors, including exposure to traumatic events in Iraq, his continuing photophobia, his difficulty having VA believe that he suffered from his symptoms, and the unwanted ending of his early Army career.  

Moreover, the April 2011 VA examiner indicated that the Veteran's symptoms of the three disorders overlapped each other, and although the underlying entities could be distinguished from each other, all mental health symptoms arose while the Veteran served in the Army.  Regarding occupational impairment, the examiner also opined that the Veteran was capable of performing work from a mental health point of view as he was cognitively capable to perform work duties.  It was further noted that the Veteran would work best in a quiet and dark setting.  
Regarding social impairment, the April 2011 VA examiner stated that the Veteran had difficulty establishing and maintaining relationships.  His symptoms also resulted in "markedly" diminished participation in external activities. The examiner also indicated that the Veteran's symptoms have caused impairment in his social
functioning and was often "significantly socially withdrawn."  

Upon review of all evidence of record, both lay and medical, the Board finds that, for the entire initial rating period on appeal, the weight of the evidence demonstrates that the criteria for a higher rating of 70 percent are met, as the Veteran's psychiatric symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, judgment, thinking, and mood.  As discussed in detail above, the Veteran has experienced symptoms of chronic sleep impairment, depression, intermittent crying, irritability, social isolation, difficulty concentrating, feelings of inadequacy, diminished energy level, and diminished interest in his usual activities.  The Veteran was also found to have specific symptoms contemplated by the 70 percent rating criteria, including difficulty in establishing and maintaining effective work and social relationships.  
Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent disability evaluation for PTSD is warranted for the entire initial rating period on appeal.

The Board however finds that, for the entire initial rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  The Board finds that weight of the lay and medical evidence shows that the Veteran's PTSD symptoms do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130.

In reaching this conclusion regarding the degree of occupational and social impairment, the Board considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall psychiatric disability picture is adequately contemplated by the 70 percent rating granted herein.  The Veteran does experience disturbance of motivation and mood (depression and anxiety), and difficulty sleeping, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the Veteran's near-continuous depression and anxiety, and difficulty in establishing and maintaining relationships, which are all symptoms contemplated under the 70 percent rating criteria.  Moreover, the April 2011 VA examiner indicated that the Veteran was capable of performing work from a mental health point of view as he was cognitively capable to perform work duties.  However, although social impairment has been shown to result in "markedly" diminished participation in external activities and significant social isolation, it does not result in total social impairment.  

Further, the Veteran has remained married, has friends, and testified that he has some hobbies (such as woodworking).  The Board finds that this does not more nearly approximate "total" social impairment as contemplated by a 100 percent PTSD rating.  Accordingly, the Board finds that a 70 percent rating for PTSD, but no higher, is warranted for the entire occurred rating period on appeal.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the entire initial rating period on appeal, a 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Right Knee, Left Knee, Right Shoulder, Cervical Spine, Pes Planus, and Right Ankle 

During the April 2017 Board hearing, the Veteran testified that his right knee, left knee, right shoulder, cervical spine, and pes planus disabilities had worsened since his most recent VA examinations conducted in April 2011.  See Transcript at pgs. 5, 15, 23, 36, and 93.  Therefore, new examinations should be conducted to determine the severity of these disabilities.  In addition to the reports of worsening disabilities, these disabilities have not been examined for compensation purposes in nearly seven years.

Moreover, during the April 2017 Board hearing, the Veteran testified that he was receiving treatment from the Bon Secours Neuroscience Center for Pain Management; these records should be obtained as they are not currently associated with the claims file and may be relevant to the Veteran's orthopedic disabilities.

Regarding the claim for service connection for a right ankle disorder, the Veteran was not diagnosed with an ankle condition during an April 2011 VA orthopedic examination because there was no pathology.  That notwithstanding, the Veteran has continued to report symptoms of ankle stiffness and pain.  See April 2011 VA examination report and April 2017 Board hearing transcript.  Moreover, service treatment records also include a May 2003 record where the Veteran was diagnosed with a high right ankle sprain, and subsequent service treatment records show complaints of right ankle pain in June 2009, January 2010, and February 2010.

For these reasons, and given that additional private treatment records pertaining to the right ankle may be outstanding, the Veteran should be afforded another VA examination to assist in determining the nature and etiology of the claimed right ankle disorder.  

Photophobia and Blepharitis

The Veteran maintains that his service-connected photophobia disability is more severe than what is contemplated by the currently assigned noncompensable rating. 

The Veteran's photophobia disability is not specifically listed in the rating schedule.  The RO has appropriately rated the Veteran's disability under 38 C.F.R. § 4.84a, Diagnostic Code 6009 for unhealed injuries of the eyes.

Diagnostic Code 6009 provides for evaluation based on either visual impairment, or a graduated rating formula premised upon the frequency and severity of incapacitating episodes.  See 38 C.F.R. § 4.79 (2017).  

The Veteran has reported the following symptoms associated with his photophobia, including depression, fluctuating vision, pain, glare, sensitivity to light, watering eyes, and blurred vision.  See April 2011 VA eye and PTSD examinations; see also September 2016 VA headaches examination.

The Board notes that the Veteran's depression, pain, and sensitivity to light are collectively already contemplated and considered in the 70 percent rating for PTSD awarded herein and the 30 percent rating assigned for tension and migraine headaches with occipital neuralgia.  Therefore, the Board finds that an award of a separate compensable rating for photophobia based on these symptoms (i. e., depression, pain, and sensitivity to light) would violate VA's rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).
That notwithstanding, the Veteran's remaining symptoms of fluctuating vision, glare, watering eyes, and blurred vision may be appropriately considered as symptoms associated with his photophobia.

In an April 2011 VA eye examination, the Veteran denied incapacitating episodes of photophobia in the past 12 months.  However, during the April 2017 Board hearing, the Veteran testified that he experienced incapacitating episodes almost on a daily basis.  He also indicated that he had received treatment for his eye disability from the Tidewater Eye Center.  See Hearing Transcript at pg. 78-79.  These records have not been requested and are not associated with the claims file.  

As such, the Board finds that appropriate steps should be taken to obtain the relevant private eye treatment records, and then afford the Veteran a new VA eye examination for compensation purposes to assist in determining the current level of severity associated with his photophobia, to include any associated incapacitating episodes.  

Moreover, the Veteran contends that service connection for blepharitis is warranted. 
A February 2009 service treatment record indicates that the Veteran had mild blepharitis, which was noted to potentially contribute to his foreign body sensation.  Blepharitis was again noted in an April 2009 VA Problem List, but there was no pathology to render a diagnosis for blepharitis during the April 2011 VA eye examination.  Also, the Veteran indicated during the hearing that he believes he still has blepharitis.  See Board hearing transcript at pgs. 105-106. Clarification is therefore needed to determine whether the Veteran is in fact currently diagnosed with blepharitis.  Thus, in addition to the scheduling of a new VA eye examination, the identified private treatment records from the Tidewater Eye Center should be requested as they are potentially relevant to the Veteran's claim.  

TDIU

As noted in the Introduction, entitlement to a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not been sent notice for his TDIU claim, has not completed a TDIU form, and the issue has not been addressed by the RO.  Therefore, on remand, the RO should comply with the duties to notify and assist in connection with the Veteran's TDIU claim.  Further, the issue of entitlement to a TDIU is intertwined with the claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete such in an attempt to secure his outstanding private treatment records from 
the Tidewater Eye Center (Dr. Mercer) and the Bon Secours Neuroscience Center for Pain Management.  Advise the Veteran that he may submit his outstanding private treatment records if he so chooses.

2.  Provide the Veteran appropriate notice in connection with the claim for TDIU.  The Veteran should be requested to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

3.  Then, schedule the Veteran for a VA eye examination with an appropriate specialist to determine the severity of his photophobia and to assist in determining whether the Veteran has a current diagnosis of blepharitis.  All appropriate diagnostic testing should be performed.

(a)  The examiner should specifically indicate whether the Veteran has a current diagnosis of blepharitis.  If blepharitis has been diagnosed since the date of claim but has since resolved, explain whether or not such condition tends to wax and wane. 

(b)  If blepharitis has been diagnosed since the date of claim, the examiner should opine as to whether such disability was at least as likely as not (a 50 percent or greater probability) incurred in service or is otherwise related to it.  In rendering the opinion, the examiner should address the February 2009 service treatment record where it was indicated that the Veteran had mild blepharitis which was noted to potentially contribute to his foreign body sensation.  

(c)  Regarding the Veteran's photophobia, the examiner is asked to determine any impairment of visual acuity of both eyes and whether his condition is manifested by incapacitating episodes.  All pertinent symptomatology and findings should be reported in detail. 

Also comment on the functional effects, if any, of his service-connected photophobia upon his ordinary activities, to specifically include work or employment.

The complete bases for all medical opinions must be provided.

4.  Schedule the Veteran for appropriate VA examinations to determine the current severity of his right knee, left knee, right shoulder, cervical spine, and pes planus disabilities.  The claims file must be made available to and reviewed by the examiner.

(a)  The examination must include range of motion studies of the knees, shoulder, and cervical spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups. 

**The knees and shoulder should be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing and range of motion testing should be as conducted on the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

(b)  Also comment on the functional effects, if any, of his service-connected right knee, left knee, and cervical spine disabilities upon his ordinary activities, to specifically include work or employment.

The complete bases for all medical opinions must be provided.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right ankle disorder.  The entire claims file must be reviewed in conjunction with the examination. 
    
(a)  Clarify the presence of a current right ankle disorder and then for each diagnosed disability pertaining to the right ankle, the examiner is to provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) was incurred in service or is otherwise related to it.

(b)  In doing so, the examiner must specifically address service treatment records dated in May 2003 which show that the Veteran was diagnosed with a high right ankle sprain.  Subsequent service treatment records show complaints of right ankle pain in June 2009, January 2010, and February 2010.

The complete bases for all medical opinions must be provided.

6.  Finally, after completing all of the above, readjudicate the issues on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


